Case 1:17-cv-00452-CMA-GPG Document 133 Filed 12/06/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 17-v-00452-CMA

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   $114,700.00 in UNITED STATES CURRENCY,

          Defendant.


                                       FINAL JUDGMENT


          In accordance with the orders filed during the pendency of this case, and

   pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

          This action was tried before a jury of ten (10) duly sworn to try the issues herein

   with United States District Judge Christine M. Arguello presiding, and the jury has

   rendered its verdict. Accordingly, Judgment is entered as follows:

          1.      IT IS ORDERED that forfeiture of $21,000.00 of Defendant $114,700.00

   in United States currency, including all right, title, and interest is hereby entered in favor

   of the United States, pursuant to 21 U.S.C. § 881.

          2.      IT IS FURTHER ORDERED that the United States shall have full and

   legal title of $21,000.00 of Defendant $114,700.00 in United States currency and may

   dispose of said assets in accordance with law.
Case 1:17-cv-00452-CMA-GPG Document 133 Filed 12/06/19 USDC Colorado Page 2 of 2




          3.     IT IS FURHER ORDERED that the Jury’s Verdict shall serve as a

   Certificate of Reasonable Cause as to the above described Defendant property under

   28 U.S.C. § 2465.

          4.     IT IS FURTHER ORDERED Defendant $93,700.00 in United States

   Currency is DISMISSED from this forfeiture action in favor of Claimant Richard

   Schwabe.

          As the Claimant has substantially prevailed in this matter, the provisions of 28

   U.S.C. § 2465(b) shall apply regarding fees, costs and post-judgment interest under

   applicable statutes, federal and local rules.

          DATED: December 6, 2019.


                                                      FOR THE COURT:
                                                      JEFFREY P. COLWELL, CLERK


                                               By: s/    S. West
                                                         S. West
                                                         Deputy Clerk



                                                   APPROVED BY THE COURT:



                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge
